                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA

DANIEL C. FLINT.,
for himself and all others similarly situated,        )
                                                      )       Case No. 3:19-cv-00189
                                                      )
                       Plaintiff,                     )
v.                                                    )
ALLY FINANCIAL INC.,                                  )
a Delaware Corporation,                               )
UAR NATIONAL SERVICES, LLC.,                          )
a Tennessee Limited Liability Company., and           )
ASSOCIATES ASSET RECOVERY, LLC.,                      )
a South Carolina Limited Liability Company,           )
Jointly and Severally, Directly and Vicariously,      )

                       Defendants.

                     PLAINTIFF’S RESPONSE TO DEFENDANT’S
                  MOTION TO DISMISS PURSUANT TO F.R.C.P. 12(b)(6)

       NOW COMES Plaintiff, DANIEL FLINT (“Plaintiff”), by and through his attorneys, The

Law Offices of Daniel C. Flint, P.C., and pursuant to Rule 12(f) of the Federal Rules of Civil

Procedure, Plaintiff respectfully moves this Court for an Order striking Defendant Ally

Financial’s Motion to Strike Class Allegations [Dkt. No. 18], Defendant UAR National Services,

LLC’s Motion to Strike Class Allegations [Dkt. No. 22], Associates Asset Recovery, LLC’s

Motion to Strike Class Allegations [Dkt. No. 24], and all reference to a pending California

District Court matter involving Plaintiff (collectively “Defendants’ motions”). In support of this

motion, Plaintiff states as follows:

       1. “Pursuant to [Fed. R. Civ. P. 12(f)], a trial court is entitled to strike from a pleading

           an insufficient defense or any redundant, immaterial, impertinent, or scandalous

           matter.” United States v. Ancient Coin Collectors Guild, 899 F.3d 295, 325 (4th Cir.,

           2018).




      Case 3:19-cv-00189-FDW-DCK Document 30 Filed 08/28/19 Page 1 of 3
2. Defendants’ motions to strike are based upon their alleged argument that “Plaintiff

   should be disqualified as lead class counsel due to his felony conviction in California

   that has led to suspension of his Michigan law license and current litigation regarding

   his North Carolina law license.” [Dkt. No 24-1, p.2]

3. Each Defendant relies upon this same misleading argument in support of their motion

   to strike.

4. To begin, no certified conviction has ever been filed against Plaintiff and he is

   currently active and in good standing to practice law in North Carolina.

5. In addition, Plaintiff currently has a pending Petition for Writ of Error Coram Nobis,

   based upon the government’s manipulation of evidence in the California case, which

   the government has been ordered to respond to by September 3, with a reply due

   September 5. This Petition should vacate the conviction, making Defendants’

   arguments moot. (Petition Attached as Exhibit 1).

6. Most importantly, Defendants’ argument as to why Plaintiff should be disqualified as

   lead counsel are not ripe for review, as no certified conviction has been filed and the

   pending petition should vacate the jury verdict.

7. Because Defendants’ argument are not ripe, they are by definition an “insufficient

   defense.” Therefore, Defendants’ motions must be stricken from the record pursuant

   to Rule 12(f).

8. Defendants’ reliance and discussions regarding the California matter pervades each of

   their motions, thus each motion must be stricken in its entirety.

9. On August 27, 2019, Plaintiff sough concurrence with all Defense counsel regarding

   the relief requested. Such concurrence was not given.




Case 3:19-cv-00189-FDW-DCK Document 30 Filed 08/28/19 Page 2 of 3
                                       REQUEST FOR RELIEF

       Therefore, Plaintiff, Daniel Flint, respectfully requests this Court for an Order striking

Defendant Ally Financial’s Motion to Strike Class Allegations [Dkt. No. 18], Defendant UAR

National Services, LLC’s Motion to Strike Class Allegations [Dkt. No. 22], Associates Asset

Recovery, LLC’s Motion to Strike Class Allegations [Dkt. No. 24], and all reference to a

pending California District Court matter involving Plaintiff.




         PROOF OF SERVICE                         /s/ Daniel C. Flint
 The undersigned certifies that the               Law Offices of Daniel C. Flint, P.C.
 forgoing instrument was filed using              Daniel C. Flint (50,000)
 the ECF system on August 28, 2011,               Counsel for Plaintiff
 and the Court will automatically send            525 N. Tryon, Suite 1600
 notice of such filing to counsel of              Charlotte, NC 28203
 record.                                          (704) 904-8469

                                                  Date: August 28, 2019
 Signature /s/Daniel C. Flint




      Case 3:19-cv-00189-FDW-DCK Document 30 Filed 08/28/19 Page 3 of 3
